COLLETT, C. J.
The trespass complained of, is that the defendant cut down and destroyed the trees of the plaintiff, and carried them 501] *away and converted them to his use. This the demurrer admits is true. The allegation is equivalent to asserting in direct terms, that the trees so cut down, destroyed and converted, were the property of the plaintiff. Trespass will lie for injury to the trees of the plaintiff, without alleging a trespass for breaking and entering the close, the party is not bound to declare for that injury also, without he chooses. This declaration for injury to trees, is in substantial conformity with the precedent in common use; 2, Ch. Pl. 869. We think the Common Pleas erred in adjudging it insufficient, and for that error reverse the proceedings since the making up the issue, with costs, and remand the cause for further proceedings.